      Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 SHEROLYN A. FRAZIER a/k/a      §
 SHEROLYN A. RICHMOND,          §
                                §
    Plaintiff,
                                §
                                §
 v.                                                                             Case No. 4:18-cv-03916
                                §
                                §
 PORTFOLIO RECOVERY ASSOCIATES,
                                §
 LLC
                                §
    Defendant.                  §


                DEFENDANT PORTFOLIO RECOVERY ASSOCIATES, LLC’S
                     REPLY TO PLAINTIFF’S RESPONSE TO PRA’S
                   MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant Portfolio Recovery Associates, LLC (“PRA”), and files this

Reply to Plaintiff’s Response to PRA’s Motion to Dismiss Pursuant to Rule 12(b)(6) (the

“Motion”), and will show onto this Court as follows:

                                         INTRODUCTION

1.       The case concerns a letter sent to Plaintiff by PRA. Doc. 1 at 3. Plaintiff complains about

two lines in the letter which states, “Interest accrued since the date of purchase or Last payment to

PRA, LLC: $0.00” and “Costs and Other Fees: $0.00.” There is nothing in this language that falsely

implies that PRA might add interest or fees at a later date, as alleged by Plaintiff. Instead, the letter

merely provides an itemization of the debt that shows that the debt is not comprised of any interest

or fees imposed by PRA. Reading the letter any other way is a bizarre and idiosyncratic reading

that must be disregard. PRA subsequently moved to dismiss Plaintiff’s claim for a failure to state

a claim under the FDCPA. This Court should grant PRA’s Motion to Dismiss.



PRA’s Reply to Response to Motion to Dismiss                                               Page 1 of 10
264.0127 Reply MTD.docx
      Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 2 of 10



2.       Plaintiff filed her response to PRA’s Motion to Dismiss on December 18, 2018. Doc. 10.,

Plaintiff’s Response relies largely on Seventh Circuit cases, including Wood v. Allied Interstate,

LLC, 2018 U.S. Dist. LEXIS 98738 (N.D. Ill. Jun. 13, 2018). Id. The case law cited is unpersuasive

and/or inapposite to this case, however. Instead of relying on the cases cited by Plaintiff, this Court

should follow the holding in Delgado v. Client Services, Inc., Case No-17-c-4364, 2018 WL

1193741, at *2 (N.D. Ill. Mar. 7, 2018), as well as the holdings in Dick v. Enhanced Recovery Co.,

LLC, No. 15CV2631RRMSMG, 2016 WL 5678556, at *1 (E.D.N.Y. Sept. 28, 2016), and Jones

v. Professional Finance Co., Inc., 2017 WL 6033547, at *1 (S.D. Fla. Dec. 4, 2017). The letter

clearly states the amount of the debt due and indicates that there is not any interest or fees imposed

by PRA included in the amount of the debt. There is no language in the letter that implies that PRA

would add interest or fees at a later date, and Plaintiff is aware that PRA was never going to add

interest or fees. For these reasons, this Court should grant PRA’s Motion to Dismiss and dismiss

with prejudice all claims against PRA.

                              ARGUMENTS AND AUTHORITIES

     A. This Court should follow the holding in Delgado

3.       As laid out in PRA’s Motion to Dismiss, Delgado is directly applicable to this case, and

this Court should follow its reasoning. Doc. 8. Just as in Delgado, the letter in this case does not

violate the FDCPA, because “[r]ather than making a false, misleading, or deceptive statement, the

letter sets forth the amount due and provides an accounting of that amount, making it explicit that

no part of the amount due includes interest or other charges [imposed by PRA].” Delgado, 2018

WL 1193741, at *3. Further, according to Plaintiff herself, PRA had sent multiple letters to

Plaintiff. Doc. 1 at 3 ¶ 14. Plaintiff knew the amount was not changing and knew that PRA was

not going to add any interest or fees. Doc. 10 at 2. Plaintiff does not allege that any of the previous



PRA’s Reply to Response to Motion to Dismiss                                             Page 2 of 10
264.0127 Reply MTD.docx
        Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 3 of 10



letters falsely implied interest or fees were accruing. See generally Doc. 1. Thus, Plaintiff’s claim

is that one letter, in a series of letter, that contained the language “Interest accrued since the date

of purchase or Last payment to PRA, LLC: $0.00” and Costs and “Other Fees: $0.00” falsely or

misleadingly implied that PRA was going to add interest or fees. This sort of contention is exactly

the type of bizarre and idiosyncratic reading of the letter that the court in Delgado properly denied.

Delgado, 2018 WL 1193741, at *3; see Helman v. Bank of Am., 685 F. App’x 723, 726–27 (11th

Cir. 2017) (“Such a conclusion—that a single potentially ambiguous communication would

override a series of clear and unambiguous communications to the contrary—is exactly the type

of ‘bizarre or idiosyncratic interpretation of collection notices’ to which we have refused to give

protection even under the least sophisticated consumer standard.”). 1

4.         The only cases cited by Plaintiff that could apply to this case are Wood v. Allied Interstate,

LLC, 2018 U.S. Dist. LEXIS 98738, 2018 WL 2967061 *9 (N. D. Ill. June 13, 2018) and Chaires

v. Allied Interstate, LLC, 1:18-cv-05060, Dkt. #20. All the Chaires case stated, in a Notification of

Docket Entry, was that Allied Interstate, LLC’s Motion to Dismiss was denied “for the reasons

stated by Judge Feinerman in Wood v. Allied Interstate, LLC, 2018 WL 2967061 (N.D. Ill. June

13, 2018).” Chaires, 1:18-cv-05060, Dkt. #20. It does not offer any substantive analysis of the

issues raised in either Delgado, Wood, or this case. Id.

5.         As Judge Ellis noted in Delgado, if the letter is found to be misleading or deceptive, it

would place “debt collectors between a rock and a hard place, where they cannot simply list the

amount owed, for fear of being misleading, but likewise, cannot breakdown the amount into

categories either, for fear of being misleading.” Delgado, 2018 WL 1193741, at *3. As noted by




1
    Plaintiff does not address this argument in her Response.

PRA’s Reply to Response to Motion to Dismiss                                               Page 3 of 10
264.0127 Reply MTD.docx
      Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 4 of 10



Judge Ellis in the Delgado, collectors have already been sued for failing to itemize the debt. Id.

(discussing Fields v. Wilber Law Firm, P.C., 383 F.3d 562, 564–66 (7th Cir. 2004)).

6.       Plaintiff claims that “Defendant simply had to list the total amount of the subject debt, and

did not have to itemize anything.” Doc. 10 at 11 (emphasis in original). Likewise, the court in

Wood asked “Why, after all, would Allied include a column for fees and collection charges, and

insert a dollar figure ($0.00), if not to suggest fees and costs might possibly accrue in the future?”

Wood, 2018 WL 2967061, at *6. These sorts of broad statements concerning compliance with the

FDCPA are not actually accurate, as only listing the debt without providing a breakdown has been

found to be a potential FDCPA violation. Take, for example, the case of Vogel v. McCarthy,

Burgess, & Wolff, Inc., Case No. 17-cv-6681, 2018 WL 3729329, *2 (N.D. Ill. 2018). In that case,

the court stated that “[v]iewed from the perspective of an unsophisticated consumer, even an

accurate representation of the total amount of the debt owed can violate the FDCPA.” Id.

(emphasis in original). The court in Vogel held that “it is perfectly plausible, at least at the pleading

stage, that presenting a total debt amount without a breakdown of charges and fees is misleading

to the unsophisticated consumer.” Id. at 3. PRA recognizes that the facts of Vogel are different,

specifically the facts related to the what the debt is comprised of in this case as compare to what

the debt was comprised of in Vogel. However, Vogel shows that it is not as simple as only listing

the amount owed to avoid potential liability under the FDCPA, as Plaintiff and the Wood case

claim. As Judge Ellis recognized in Delgado, if the letter sent by PRA in this case is found to be

deceptive, it would put PRA in between a rock and a hard place, where it faces lawsuits for

including the itemization and faces lawsuits for not including the itemization. 2



2
  While not directly applicable to Texas, some states require that a collector provide an itemization of a debt in the
initial communications. E.g., 23 NYCRR § 1.2(b). This would open PRA up to even more liability, where it would
be required to itemize the debt under state law but risk violating the FDCPA at the same time.

PRA’s Reply to Response to Motion to Dismiss                                                            Page 4 of 10
264.0127 Reply MTD.docx
         Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 5 of 10



7.         Plaintiff erroneously claims that PRA “fails to acknowledge that one of these criticized

cases, Delgado v. Client Servs. is presently on appeal to the Seventh Circuit.” Doc. 10 at 9.

However, the plaintiff in Delgado dismissed her appeal on July 15, 2018, months before this

Motion was filed. Delgado v. Client Services, Inc., Case No. 18-1748 (7th Cir. 2018), DE # 15,

DE # 16. Delgado remains good, persuasive case law, and this Court should follow it in finding

that the letter does not violate the FDCPA.

8.         It is clear that the letter only provides an itemization the debt and does not threaten to add

fees or interest at a later date. The letter clearly states that no interest or fees were included in the

debt. There is no language in the letter that could reasonably be read to infer that PRA might add

interest or fees as a later date. 3 Delgado recognized the catch-22 that debt collectors would be

placed in if this Court found the itemization of the debts in this letter to be misleading, where PRA

would get sued for not including the itemization of the debt and then get sued for including the

itemization the debt. The purpose of the FDCPA is not to “essentially turn debt collectors into a

modern-day version of Goldie Locks, who cast about searching for the letter that is just right, not

listing too little information or too much.” Delgado, 2018 WL 1193741, at *3. Finding that the

letter violates the DCPA would do exactly this, as PRA would have to find some unknown middle

ground between a rock and a hard place. For these reasons, this Court should grant PRA’s Motion

to Dismiss and dismiss all claims against PRA.

       B. Plaintiff’s other cited cases are inapposite

9.         Plaintiff cites to Tylke v. Diversified Adjustment Service, Inc., 2014 U.S. Dist. LEXIS

153281 at *1 (E.D. Wi. Oct. 28, 2014) as being “very persuasive.” Doc. 10 at 7. In that case, the

letter sent by the collector included a line that said, “The above balance due includes a Verizon



3
    This especially true considered that Plaintiff is aware that PRA would not add interest or fees at a later date.

PRA’s Reply to Response to Motion to Dismiss                                                                Page 5 of 10
264.0127 Reply MTD.docx
      Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 6 of 10



Wireless Collection Fee of $0.00.” Id. at *1. As Judge Ellis recognized in distinguishing that case

in Delgado:

         Tylke is distinguishable from this case because the Tylke statement was not as clear
         as the itemization in the Letter. An independent sentence stating that the balance
         “includes” a collection fee could potentially imply to an unsophisticated consumer
         that one will be included, even if the collection fee at that time is zero. On the other
         hand, an itemization accounts for what is and is not included in a total balance. An
         itemization of zero shows that the balance due does not include interest or other
         charges, rather than showing what is included in the balance, which is what
         distinguishes this situation from Tylke.

Delgado, 2018 WL 1193741, at *7 (emphasis in original). PRA’s letter at issue in this case does

not use the word “included” as appeared in Tylke. Doc. 8 at 2. Tylke is not persuasive to this case,

as show by Judge Ellis in the Delgado case.

10.      Plaintiff also cites to Taylor v. Fin. Recovery Servs., Inc., 886 F.3d 212 (2d Cir. 2018).

Taylor concerned whether a debt collector was required to inform a debtor that interest and fees

were not actively accruing on the debt. Taylor, 886 F.3d at 213 (“This case asks whether it is

misleading within the meaning of Section 1692e for a debt collection letter to state the amount of

a debt without disclosing that the debt, which once accrued interest or fees, no longer does so.”).

The Second Circuit found that there was no affirmative duty under the FDCPA to inform a debtor

that the debt was not accruing interest and fees. Id. at 215. While there is no affirmative duty to do

so, Taylor does not address the itemization issue at all, and is not persuasive to Plaintiff’s position.

Under Taylor, PRA is not required to include any language saying that interest and fees were not

accruing. Id. Nothing in Taylor addresses whether including an itemization of the debt would be

false or misleading, and Taylor only addresses whether they were required to include certain

language disclosing that fees and interest were not accruing. However, Taylor does support the

argument that PRA will be put between a rock and a hard place if the letter in this case is found to




PRA’s Reply to Response to Motion to Dismiss                                               Page 6 of 10
264.0127 Reply MTD.docx
      Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 7 of 10



be misleading, where PRA will face lawsuits for including certain language about fees or interest,

like this case, and get sued for not including it, like in Taylor.

11.      Plaintiff also makes passing citations to Lox v. CDA, Ltd., 689 F.3d 818, 827 (7th Cir.

2012) and Gomez v. Niemann & Heyer, L.L.P., 2016 U.S. Dist. LEXIS 82443, at *4 (W.D. Tex.

June 24, 2016). Doc. 10 at 2. In Lox, a collector sent a letter stating that “[o]ur client may take

legal steps against you and if the courts award judgement, the court could allow court costs and

attorney fees.” Lox, 689 F.3d at 827. No such language appears in PRA’s letter, and there is no

threat to take any action against Plaintiff found in PRA’s letter.

12.      The Gomez case out of the Western District of Texas is similar to Vogel and actually

supports PRA’s position regarding the itemization of the debt. In Gomez, the collector was sued

for failing to itemize the debt. Gomez, U.S. Dist. LEXIS 82443, at *15 (“The Court therefore

denies Defendant’s motion to dismiss Plaintiffs’ claims based on the theory that a failure to itemize

is legally uncognizable under the FDCPA.”). The debt at issue in Gomez is different from this

issue, as it included interest, service charges, and legal fees. Id. at 14. The Court went on to hold

that “[w]hile the FDCPA does not affirmatively require itemization in every instance, whether a

failure to itemize is misleading or deceptive is a context-specific inquiry.” Id. at 14. (emphasis

added). Two relevant factors from this holding is that, first, while the FDCPA does not

affirmatively require itemization, there is no blanket ban on itemizing a debt. Second, Gomez

further highlights the concerns of Judge Ellis in the Delgado case. Collectors face lawsuits for not

including itemizations of the debt, and then face lawsuits when they do include itemizations.

Finding that PRA letters was false or misleading because Plaintiff chooses to read zero as anything

but zero is a bizarre and idiosyncratic reading of the letter that must be disregarded. For these

reasons, this Court should grant PRA’s Motion to Dismiss.



PRA’s Reply to Response to Motion to Dismiss                                           Page 7 of 10
264.0127 Reply MTD.docx
       Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 8 of 10



      C. Plaintiff’s 1692f claim is the same as her 1692e claim

13.      Plaintiff claims that “Defendant’s Motion to Dismiss should be denied to the extent it seeks

dismissal of Plaintiff’s claims under § 1692f, given Defendant’s failure to address or provide any

argument as to why Plaintiff’s claims under § 1692f are subject to dismissal.” Doc. 10 at 12.

However, it is readily apparent that Plaintiff’s section 1692f claim alleges the same violations at

Plaintiff’s section 1692e claims. Doc. 1 at 4-5. If the letter is not false and misleading under section

1692e, then it should not be considered unfair or unconscionable under section 1692f. 4 See Dick,

2016 WL 5678556, at *13 (“Dick has not alleged any additional facts to support a violation of

section 1692f beyond those alleged to support his other claims. Moreover, for the reasons

discussed above with respect to Dick’s section 1692e claim, the representations made in the Letter

were not unfair or unconscionable.”)

14.      In the alternative, Plaintiff’s 1692f claim should be dismissed because it contradicts

Plaintiff’s own complaint. Section 1692f(1) of the FDCPA prohibits “[t]he collection of any

amount (including any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the debt or permitted by

law.” 15 U.S.C. 1692f(1). Yet as Plaintiff’s complaint and Response makes clear, Plaintiff knew

that PRA never intended to add any interest or fees. Doc. 10 at 2 (“Defendant, however, never

intended to add any fees or collection costs to Plaintiff’s account.”). Thus, Plaintiff does not have

any valid grounds to claim a violation of 1692f(1) when Plaintiff knew that PRA was not intending

to collect any interest, fees, or other charges no authorized under the debt. See Dick, 2016 WL

5678556, at *12 (“Because the $258.88 amount of debt is undisputed and the Court finds that,



4
  If the Court ruled on the section 1692e claim but not on the section 1692f claim, then it would only result in a waste
of judicial resources, as the same arguments would surely be made in any subsequent dispositive motions addressing
the section 1692f claims.

PRA’s Reply to Response to Motion to Dismiss                                                            Page 8 of 10
264.0127 Reply MTD.docx
      Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 9 of 10



based on the plain language of the Letter, ERC was not attempting to collect any additional fees

or charges, Dick has failed to state a claim under section 1692f(1).”). For these reasons, Plaintiff’s

section 1692f claims should be dismissed as well.

                                          CONCLUSION

15.      This Court should follow the courts in Delgado¸ Dick, and Jones, and find that the letter

does not violate the FDCPA. A finding that the letter violates the FDCPA would put collectors in

between a rock and a hard place, where they cannot itemize the debt for fear of being sued but

also run the risk of being sued for not itemizing the debt. Further, finding that the letter threatened

to impose fees or interest, despite the fact that the letter did not include any statements from PRA

stating that PRA might add interest or fees, is a bizarre and idiosyncratic reading of the letter that

must be rejected. For these reasons, this Court should grant PRA’s Motion to Dismiss and dismiss

all claims against PRA.

         WHEREFORE, PREMISES CONSIDERED, Defendant Portfolio Recovery Associates,

Inc., respectfully requests that this Court grant PRA’s Motion to Dismiss and dismiss with

prejudice all claims against PRA.




                                [SIGNATURE BLOCK ON NEXT PAGE]




PRA’s Reply to Response to Motion to Dismiss                                             Page 9 of 10
264.0127 Reply MTD.docx
     Case 4:18-cv-03916 Document 11 Filed in TXSD on 12/26/18 Page 10 of 10




                                               Respectfully submitted,
                                               MALONE AND MARTIN PLLC
                                               /s/ Robbie Malone
                                               ROBBIE MALONE
                                               Texas State Bar No. 12876450
                                               Email: rmalone@mamlaw.com
                                               EUGENE XERXES MARTIN, IV
                                               Texas State Bar No. 24078928
                                               Email: xmartin@mamlaw.com
                                               JACOB MICHAEL BACH
                                               Texas State Bar No. 24100919
                                               Email: jbach@mamlaw.com
                                               MALONE AND MARTIN PLLC
                                               Northpark Central, Suite 1850
                                               8750 North Central Expressway
                                               Dallas, Texas 75231
                                               TEL: (214) 346-2630
                                               FAX: (214) 346-2631
                                               COUNSEL FOR DEFENDANT
                                               PORTFOLIO RECOVERY ASSOCIATES, LLC


                                CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has been forwarded
via CM/ECF on this 26th day of December, 2018 to:

Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com



                                               /s/ Robbie Malone
                                               ROBBIE MALONE



PRA’s Reply to Response to Motion to Dismiss                                        Page 10 of 10
264.0127 Reply MTD.docx
